 
Exhibit 10.1
 
SEVERANCE AGREEMENT AND GENERAL RELEASE
 
FINLAY FINE JEWELRY CORPORATION, its parent corporation, affiliates,
subsidiaries, successors, assigns, current and former employees, directors and
agents (collectively "Finlay") and JOSEPH MELVIN, whose address is 133 Stephen
Mather Road, Darien, CT 06820, hereby agree that:
 
1.           Your employment has terminated effective August 14, 2009 (the
"Termination Date").  You have been paid your salary earned through the
Termination Date in accordance with Finlay's regular payroll cycle (unless
otherwise required by local law).
 
2.           Under Finlay's regular policies, you are eligible:
 
a.           To receive your vested accounts, if any, under the 401(k)
plan.  You will receive more detailed information regarding your 401(k) benefits
under separate cover.
 
b.           To receive payment for your accrued but unused vacation and
personal days.
 
c.           If you are currently enrolled in Finlay's health insurance plans,
to continue such health insurance coverage in accordance with COBRA, for a
minimum of eighteen (18) months from the Termination Date, upon payment of the
full applicable premiums.  You have received under separate cover more detailed
information regarding insurance benefits under COBRA.  Nothing contained in this
Severance Agreement and General Release (the "Agreement and Release") is
intended to impair any of these rights.
 
3.           In consideration for signing this Agreement and Release, in lieu of
any other severance, retention or bonus payments to which you might otherwise be
entitled under Finlay’s regular policies, commencing on Finlay's regular pay
date immediately following the last to occur of your execution of this Agreement
and Release, the Termination Date and the Employee Irrevocability Date, you will
receive, in six (6) installments, severance pay totaling twelve (12) weeks’
salary (i.e. $107,320.62), less applicable taxes and other withholding.
 
Notwithstanding anything herein to the contrary, the payment of any benefits
hereunder in excess of two (2) months’ base salary (the “Mitigated Benefits”)
shall be reduced by an amount equal to the gross amounts you received or earned
as compensation, profits or otherwise from your employment or engagement in any
business or activity with Finlay (excluding any investment income or capital
gains) with respect to the same period for which such Mitigated Benefits are
payable (“Other Income”).  As a condition to receipt of payment of the Mitigated
Benefits, you shall, no later than seven (7) days prior to the date such payment
is due, certify in writing to the Senior Vice President, Human Resources of
Finlay, all amounts of Other Income earned by you during the preceding payroll
period so that the appropriate offsets can be made.
 
 
 

--------------------------------------------------------------------------------

 
 
You understand and agree that you would not receive the payment specified in
this section "3" above, except for your execution of this Agreement and Release
and the fulfillment of the promises contained herein.


4.           You understand that Finlay makes no representation as to the income
tax treatment of any payments hereunder and that any and all payments (and all
compensation, benefits and/or other payments previously made to you by Finlay)
will be subject to such tax treatment and to such deductions, if any, as may be
required under applicable tax laws.
 
You affirm that you have been paid and/or received all compensation, wages,
bonuses, commission, and/or benefits, to which you may be entitled and that no
other compensation, wages, bonuses, commissions and/or benefits are due to you
except as provided in this Agreement and Release.
 
5.           a.           You agree that you will take no action, which is
intended, or would reasonably be expected to harm Finlay, to impair Finlay's
reputation, or to lead to unwanted or unfavorable publicity to Finlay, nor will
you disclose any confidential or proprietary information obtained by you during
the course of your employment.
 
b.   In consideration of the terms hereof, you hereby agree and forever waive
any claims you may have for re-employment by Finlay.
 
6.           It is expressly understood and agreed that this Agreement and
Release and the effectuation of its terms do not constitute an admission or
statement by any party that Finlay has acted unlawfully or is otherwise liable
in any respect.  It is further agreed that evidence of this Agreement and
Release, its terms or the circumstances surrounding the parties entering into
this Agreement and Release, shall be inadmissible in any action or lawsuit of
any kind, except for an action for alleged breach of this Agreement and Release.
 
7.           You agree not to disclose any information regarding the existence
or substance of this Agreement and Release, except to an attorney with whom you
choose to consult regarding your consideration of this Agreement and Release,
your spouse/life partner or your tax advisor.
 
8.           You knowingly and voluntarily release and forever discharge Finlay,
of and from any and all claims, known and unknown, which against Finlay you and
your heirs, executors, administrators, successors and assigns (referred to
collectively throughout this Agreement and Release as "you") have or may have as
of the date of execution of this Agreement and Release, including, but not
limited to, any alleged violation of:
 
 
2

--------------------------------------------------------------------------------

 
 
 
*
The National Labor Relations Act, as amended;

 
 
*
Title VII of the Civil Rights Act of 1964, as amended;

 
 
*
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

 
 
*
The Civil Rights Act of 1991;

 
 
*
The Age Discrimination in Employment Act of 1967, as amended;

 
 
*
The Employee Retirement Income Security Act of 1974, as amended;

 
 
*
The Immigration Reform and Control Act, as amended;

 
 
*
The Americans with Disabilities Act of 1990, as amended;

 
 
*
The Worker Adjustment and Retraining Notification Act, as amended;

 
 
*
The Occupational Safety and Health Act, as amended;

 
 
*
The Family and Medical Leave Act of 1993;

 
 
*
The Lilly Ledbetter Fair Pay Act of 2009;

 
 
*
The New York Human Rights Law, as amended;



 
*
The New York Equal Pay Law, as amended;



 
*
The New York Smokers' Rights Law, as amended;



 
*
The New York Equal Rights Law, as amended;

 
 
*
any other federal, state or local civil or human rights law or any other local,
state or federal  law, regulation or ordinance;

 
 
*
any public policy, contract, tort, or common law; or

 
 
*
any allegation for costs, fees, or other expenses including attorneys' fees
incurred in these matters.

 
9.           You affirm that you have not filed, caused to be filed or are
presently a party to any claim, complaint, or action against Finlay in any form
or forum.  You furthermore affirm that you have no known workplace injuries.
 
 
3

--------------------------------------------------------------------------------

 
 
10.           You understand that if this Agreement and Release were not signed,
you would have the right to voluntarily assist other individuals or entities in
bringing claims against Finlay.  You hereby waive that right and you will not
provide any such assistance other than assistance in an investigation or
proceeding conducted by an agency of the United States government.  Moreover,
you shall not be entitled to receive any relief, recovery or monies, including
attorneys' fees, in connection with any complaint or charge brought against
Finlay, without regard as to who brought any said complaint or charge.
 
11.           You acknowledge that you returned to Finlay on the Termination
Date, your keys, identification and any other equipment, documents or materials
belonging to Finlay that you had in your possession, including any lists of
customer names, contact information and purchasing histories.
 
12.           In the event that you breach any provision of this Agreement and
Release, Finlay will be entitled to obtain all relief provided by law or equity
in addition to its attorneys' fees and costs, including instituting an action
against you to obtain specific enforcement of the terms of this Agreement and
Release.
 
13.           This Agreement and Release shall be binding on the parties and
their respective successors and assigns.
 
14.           This Agreement and Release sets forth the entire agreement between
the parties with respect to the subject matter herein and fully supersedes any
and all prior agreements or understandings between them regarding such subject
matter.  You acknowledge that you have not relied on any representations,
promises, or agreements of any kind made to you in connection with your decision
to accept this Agreement and Release except for those set forth in this
Agreement and Release.
 
15.           This Agreement and Release may not be modified, altered or changed
except upon express written consent of both parties wherein specific reference
is made to this Agreement and Release.
 
16.           If any provision of this Agreement and Release should be held
invalid or unenforceable by operation of law or by any tribunal of competent
jurisdiction, or if compliance with or enforcement of any provision is
restrained by such tribunal, the application of any and all provisions other
than those which have been held invalid or unenforceable, shall not be effected,
and the remainder of this Agreement and Release shall be in full force and
effect.
 
17.           This Agreement and Release shall be governed and construed in
accordance with the laws of the State of New York (including Section 5-1401 of
the New York General Obligations Law).  Any dispute arising hereunder shall be
brought before a court of competent jurisdiction in the City, County and State
of New York.


 
4

--------------------------------------------------------------------------------

 
 
18.           You may revoke this Agreement and Release for a period of seven
(7) calendar days following the day you execute this Agreement and Release.  Any
revocation within this period must be submitted, in writing, to Deborah A.
Dixon, and state, "I hereby revoke my acceptance of our Severance Agreement and
General Release."  The revocation must be personally delivered to Ms. Dixon or
her designee, or mailed to her at Finlay Fine Jewelry Corporation, 529 Fifth
Avenue, 4th Floor, New York, NY  10017 and postmarked within seven (7) calendar
days of execution of this Agreement and Release.  This Agreement and Release
shall not become effective or enforceable until the revocation period has
expired (the "Employee Irrevocability Date").  If the last day of the revocation
period is a Saturday, Sunday or legal holiday in New York, then the revocation
period shall not expire until the next following day which is not a Saturday,
Sunday or legal holiday.
 
19.           You represent and affirm that you are able to execute this
Agreement and to waive any and all claims you have or may have against Finlay
and that such execution and waiver are not affected or impaired by illness, use
of alcohol, drugs or other substances.  You further represent and affirm that
you have had an opportunity to consult with your health care provider to confirm
your competency to execute this Agreement and Release and have either consulted
with your health care provider and confirmed you are competent to execute this
Agreement and Release or determined that it is not necessary to consult with
your health care provider about this issue.
 
20.           Attached as Exhibit "A" is a list of the job titles and ages of
all individuals eligible for the severance package.  Attached as Exhibit "B" is
a list of the ages of all individuals who are ineligible for the severance
package.
 


 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
5

--------------------------------------------------------------------------------

 
 
YOU ACKNOWLEDGE THAT YOU HAVE BEEN ADVISED IN WRITING THAT YOU HAVE AT LEAST
FORTY-FIVE (45) CALENDAR DAYS TO CONSIDER THIS SEVERANCE AGREEMENT AND GENERAL
RELEASE AND TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS SEVERANCE
AGREEMENT AND GENERAL RELEASE.  IF YOU DO NOT SIGN THIS SEVERANCE AGREEMENT AND
GENERAL RELEASE WITHIN THE FORTY-FIVE (45) CALENDAR DAY CONSIDERATION PERIOD,
THIS SEVERANCE AGREEMENT AND GENERAL RELEASE WILL BE NULL AND VOID AND THE OFFER
TO PROVIDE THE PAYMENTS AND BENEFITS SET FORTH HEREIN WILL BE AUTOMATICALLY
WITHDRAWN.
 
YOU AGREE THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS SEVERANCE
AGREEMENT AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL FORTY-FIVE (45) CALENDAR DAY CONSIDERATION PERIOD.
 
HAVING ELECTED TO EXECUTE THIS SEVERANCE AGREEMENT AND GENERAL RELEASE, TO
FULFILL THE PROMISES SET FORTH HEREIN, AND TO RECEIVE THEREBY THE PAYMENT SET
FORTH IN SECTION "3" ABOVE, YOU FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, ENTER INTO THIS SEVERANCE AGREEMENT AND GENERAL RELEASE INTENDING
TO FOREVER WAIVE, SETTLE AND RELEASE ALL CLAIMS YOU HAVE OR MIGHT HAVE AGAINST
THE CARLYLE ENTITIES.
 
IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily execute this
Agreement and Release as of the date set forth below:
 
 
 
 
/s/ Joseph Melvin     Joseph Melvin  

 
 
August 12, 2009     Date  

 
 



  FINLAY FINE JEWELRY CORPORATION                
 
By:
/s/ Joyce Manning Magrini       Joyce Manning Magrini       Executive Vice
President, Administration  

                                                                                        
 
 
August 4, 2009     Date  



 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT A


INDIVIDUALS ELIGIBLE AND/OR SELECTED FOR SEVERANCE PACKAGE








Age
Job Title
 
Age
Job Title
         
31
Financial Analyst
 
54
Accountant
50
Traffic Manager
 
27
Merchandise Special Order Coordinator
24
Marketing Coordinator
 
40
Accounts Payable Associate
60
Housekeeper/Office Services Support
 
52
Programmer/Analyst
53
Accounts Payable Associate
 
58
Merchandise Payables Supervisor
69
Vendor Analyst
 
28
Traffic Coordinator
49
Loss Prevention Regional Investigator
 
47
Vendor Financial Relations Supervisor
28
Assistant Production Manager
 
34
UNIX Administrator
23
Assistant Merchandise Planner
 
45
Assistant Merchandise Buyer
50
Sr. Vendor Analyst
 
34
Director of Customer Relationship Mgmt
32
Staffing Analyst
 
27
Employee Communications & Recruiter
26
Assistant Merchandise Planner
 
46
Director of IT Architecture & Ops
41
Sr. Financial Analyst
 
57
VP, Expense Control/Profit Improvement
54
Data Center/MIS Manager
 
33
Staffing Analyst
36
Merchandise Planner
 
27
Assistant Merchandise Buyer
53
Merchandise Analyst
 
43
Administrative Assistant
35
Vendor Financial Relations Supervisor
 
31
PR & Special Events Manager
23
Merchandise Special Order Coordinator
 
65
Programmer & Jr. DBA
37
HRIS & Sr. Sales Staffing Analyst
 
49
Programmer/Analyst
39
Sales & Use Tax Accountant
 
28
Jr. Tax Accountant
37
Moissanite Buyer
 
44
Merchandise Sr. Buyer
58
UNIX Sr. Systems Administrator
 
22
Assistant Merchandise Planner
43
Assistant Merchandise Planner
 
38
Accounts Payable Associate
54
Director of Repair
 
62
EVP, Merchandising
57
Moissanite Buyer
 
25
Assistant Merchandise Planner
26
Assistant Merchandise Buyer
 
24
Assistant Merchandise Buyer
42
Director of Training & Performance Mgmt
 
25
Assistant Merchandise Planner
40
Accounts Payable Clerk
 
45
Loss Prevention Regional Investigator
40
Sr. Programmer/Analyst
 
27
Desktop Support Analyst
60
Staff Accountant
 
39
Special Events Buyer
40
Assistant Merchandise Planner
 
46
VP of Store Design & Construction
42
Programmer/Analyst
 
23
Merchandising Assistant
41
Vendor Analyst
 
52
Administrative Assistant
37
Assistant Marketing Manager
 
43
Administrative Assistant
47
Database Service Manager
 
28
Administrative Assistant
48
Sr. Graphic Designer
 
84
Merchandise Buyer
51
Executive Asst to President & CEO
 
50
Sr. Manager for PR & Special Events
42
Assistant Merchandise Buyer
 
25
Assistant Special Events Buyer
26
Marketing Assistant
 
44
Sr. Programmer/Analyst
34
Business Analyst Manager
 
45
Benefits Administrator



 
7

--------------------------------------------------------------------------------

 
 
EXHIBIT A (continued)








Age
Job Title
 
Age
Job Title
         
59
Administrative Assistant
 
36
Group Manager, Bon Ton
27
Assistant Merchandise Planner
 
50
VP/Group Manager, Macy's Central
47
Administrative Assistant
 
45
Sr. Programmer/Analyst
53
Office Services Assistant
 
55
Applications Manager
67
Clerical - Merchandising
 
58
Sr. Programmer/Analyst
58
Clerical - Received Merchandise
 
47
Executive Assistant to our Chairman
51
Merchandise Coordinator
 
46
SVP of Human Resources
31
Director of Benefits
 
22
Accountant
56
SVP of Operations & Loss Prevention
 
52
Desktop Support & Telecomm Manager
58
President & CEO
 
30
Systems Analyst
46
Director of Human Resources
 
67
Applications Manager
26
Assistant Merchandise Planner
 
51
VP of Systems Development
24
Assistant Merchandise Planner
 
51
VP, Secretary & General Counsel
45
Merchandise Analyst
 
50
Sr. Security Engineer/Architect
45
Group Manager, Dillard's
 
31
Paralegal/Secretary
36
Construction Manager
 
45
Payroll Clerical
35
Financial Analyst
 
42
SQL DBA
46
Benefits Manager
 
62
Accounts Payable Associate
53
Vendor Analyst
 
44
Sr. Manager/DBA
41
Merchandise Planner for Watches
 
53
Lab Technician
54
Clerical in our Finance Department
 
36
Vendor Financial Relations Supervisor
59
Vendor Analyst
 
45
Technical Accounts Payable Manager
30
Sales Audit
 
50
Computer Room Supervisor
31
Payroll Supervisor
 
50
UNIX Administrator
64
Vendor Analyst
 
41
Vice President & Controller
47
Vice President & DMM
 
36
General Accounting Supervisor
30
Business Analyst
 
41
Clerical
55
Loss Prevention Auditor
 
59
Assistant Controller & Sales Audit
46
Sr. Merchandise Planner
 
58
Director of Vendor Financial Relations
29
Merchandise Buyer
 
57
Office Services Assistant
45
Associate Merchandise Buyer
 
31
Loss Prevention Auditor
64
Executive Asst to Regional VP
 
49
Loss Prevention Regional Investigator
37
Desktop Technician
 
58
VP of Tax
35
Assistant Merchandise Buyer
     



 
8

--------------------------------------------------------------------------------

 
 
EXHIBIT B


INDIVIDUALS INELIGIBLE FOR SEVERANCE PACKAGE








Age
Job Title
 
Age
Job Title
         
27
Planner, Watcher
 
47
Assistant Director, Loss Prevention
25
Merchandise Analyst, Watches
 
62
Director, Loss Prevention
37
Group Manager - Gottschalk's
 
34
Administrative Assistant
38
Systems Analyst
 
38
Director, Financial Reporting
44
RVP/Group Manager
 
46
Cash Manager
51
RVP
 
57
SVP, CFO
45
Special Order Coordinator - Watches
 
42
Production Manager
33
Merchandise Analyst
 
27
Coordinator, PR & Special Events
40
Buyer Precious & Semi
 
33
Art Director
26
Associate Buyer Diamond Fashion
 
47
Marketing Director
25
Associate Buyer Diamond Fashion
 
68
Chairman & CEO
53
Sr. Planner Bridal & Solitaire
 
41
Programmer
38
Merchandise Analyst
 
53
SVP, CIO
54
Clerical
 
37
Telecomm Analyst
23
Asst. Buyer Semi-Precious
 
35
Applications Manager
49
Planner - Gold Dept. Store
 
35
System Analyst
23
Asst. Buyer Bridal & Solitaire
 
26
Jr. Business Analyst
26
Merchandise Analyst
 
35
System Analyst
33
Buyer - Gold Dept. Store
 
28
Budget & Staffing Analyst
53
Vendor Analyst
 
54
EVP, Administration
55
Manager, Vendor Financial Relations
 
49
VP, Staffing
58
A/P Associate - Expense
 
26
HR Assistant
61
A/P Associate - Merch. Payables
 
24
Benefits Assistant
51
Supervisor, Expense Payables
 
51
Assistant Tax Director
28
Accountant
 
52
Payroll Tax Accountant
56
Supervisor, Accounting
 
49
Tax Accountant
36
Staff Accountant - Gen. Accounting
 
49
Manager, Office Services
52
Director, Corporate Accounting
 
58
Asst. Controller, Payroll
34
Jr. Accountant
 
63
Director, Credit
59
Fixed Assets Auditor
 
38
Director, Group Operations
44
Supervisor, Sales Audit
 
32
Lease Administrator



 
9

--------------------------------------------------------------------------------

 